   Case 2:20-cv-00350-MHT-JTA Document 16 Filed 03/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SARAHI MUNGUIA and JACKLYN )
MUNGUIA,                   )
                           )
     Plaintiffs,           )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:20cv350-MHT
                           )                        (WO)
A1 EXPRESS, LLC and MAHAD )
YUSUF MOHAMED,             )
                           )
     Defendants.           )



                              JUDGMENT

    Pursuant     to    the   joint      stipulation    of    dismissal

(Doc. 15), it is the ORDER, JUDGMENT, and DECREE of the

court that this cause is dismissed in its entirety with

prejudice and with the parties to each bear their own

costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as    a   final    judgment

pursuant   to   Rule    58   of   the    Federal     Rules   of   Civil

Procedure.
Case 2:20-cv-00350-MHT-JTA Document 16 Filed 03/16/21 Page 2 of 2




This case is closed.

DONE, this the 16th day of March, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
